Citation Nr: 0818781	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-21 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death, including Dependency and Indemnity 
Compensation (DIC) benefits pursuant to the provisions of 38 
U.S.C.A. § 1310.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1944 to June 
1945.  The veteran died in April 1953.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines. 

In October 2007, the appellant's claim was certified to the 
Board, and she was informed that she had 90 days to request a 
Board hearing before a Veteran's Law Judge.  The appellant 
did not request a Board hearing until April 2008.  Therefore, 
her right to hearing pursuant to 38 C.F.R. § 20.703 (2007) 
has expired.  38 C.F.R. § 20.1304(a) (2007).  

The RO addressed the new and material evidence issue in the 
rating decision on appeal.  It was found that the appellant 
had not submitted new and material evidence and her claim was 
not reopened. 


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
cause of the veteran's death in a January 1954 rating 
decision.  The appellant received timely notice of the 
determination but did not appeal, and that denial is now 
final.

2.  Evidence received since the January 1954 rating decision 
is duplicative, cumulative, and redundant of evidence 
previously considered, and is not related to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for the cause of the 
veteran's death, including DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1310.
CONCLUSION OF LAW

New and material evidence has not been received since the 
January 1954 rating decision, and the claim for entitlement 
to service connection for the cause of the veteran's death, 
including DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1310, is not reopened.  38 U.S.C.A. § 5108 (West 
2002 and Supp. 2007); 38 C.F.R. § 3.156 (a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
The RO provided the appellant pre-adjudication notice by 
letter dated in September 2005 and post adjudication notice 
by letter dated in October 2007.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The September 2005 notification also was in compliance with 
Kent v. Nicholson, 20 Vet, App. 1 (2006).  Specifically, the 
September 2005 letter informed the appellant of the basis of 
the last final denial in January 1954 for the claim of 
service connection for the cause of the veteran's death; 
namely that the evidence she had presented was not sufficient 
to establish a causal relationship to any death-causing 
condition and the veteran's active duty service, and 
described the meaning of "new" and "material" evidence in 
order to reopen the claim.  

No new disability rating or effective date for award of 
benefits will be assigned as the claim reopen a claim for 
service connection for the cause of the veteran's death is 
denied.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

VA has obtained service medical records and assisted the 
appellant in obtaining evidence.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the veteran's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
Analysis

The RO originally denied entitlement to service connection 
for the cause of the veteran's death in a January 1954 rating 
decision on the basis that the evidence that the appellant 
had presented was not sufficient to establish a causal 
relationship to any death-causing condition and the veteran's 
active duty service.   To appeal this decision the veteran 
was required to file a Notice of Disagreement that 
communicates both a disagreement with the RO's decision and a 
desire for appellate review within one year.  The appellant 
failed to do so, and the January 1954 rating decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160 
(d), 20.200, 20.201, 20.302, 20.1103 (2007). 

The appellant filed a claim to reopen her claim for service 
connection for the cause of the veteran's death, including 
DIC benefits pursuant to the provisions of 38 U.S.C.A. § 
1310, in September 2005.  

At the time of the veteran's death he was service connected 
for a gunshot wound; muscles, right thigh; scar, left 
buttock.  The veteran was denied entitlement to service 
connection for pulmonary tuberculosis in a September 1952 
Board decision, which decision was not appealed and is now 
final.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.20 (2007).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Evidence considered at the time of the January 1954 rating 
decision includes the following: the veteran's certificate of 
death, which notes that he died on April [redacted], 1953, and that 
is death was caused by pulmonary tuberculosis; a private 
medical opinion dated January 1951, which notes that the 
veteran was treated for recurrent cough, chest pain, and 
frequent colds between March 1943 and September 1944; a 
September 1952 Board decision, which denied entitlement to 
service connection for pulmonary tuberculosis; a statement by 
the veteran dated in February 1951, stating that he suffered 
from chronic cough, chest pains, backache, weight loss, and 
easy fatigability from 1945 to 1948, and that the cause of 
these symptoms was contracted during his service with 
guerilla forces; a private medical opinion dated in January 
1951 that notes that the veteran has been treated for 
symptoms of pulmonary tuberculosis from June 1948 to May 
1951; private medical opinions dated in May 1951, August 
1950, and October 1949 which note that, since June 1948, the 
veteran had pulmonary tuberculosis and that he has complained 
of colds, coughing, chest and back pain, dizziness, night 
sweating, and chills; a private hospital record dated in June 
1951, indicating that the veteran had pulmonary tuberculosis 
and was in need of hospital treatment, and; an affidavit from 
the veteran's physician dated in January 1951, which 
indicates that the veteran received treatment for chronic 
cough, chest pains, backache, loss of weight, and easy 
fatigability from the period of 1945 to 1948.

Evidence submitted since the January 1954 rating decision 
includes the following: an April 2005 certification that the 
veteran was admitted to V Luna General Hospital on August 2, 
1952 and discharged on March 1, 1953, with a diagnosis of 
pulmonary tuberculosis; a document dated May 2005 from the 
Office of Municipal Civil Registrar noting that the veteran 
died on April [redacted], 1953; a June 2005 certification of the 
dates of the veteran's service from the Armed Forces of the 
Philippines Office of the Adjutant General; private hospital 
records indicating that the veteran was admitted in May 1951 
and discharged in August 1951, with a diagnosis of chronic 
pulmonary tuberculosis; a November 2005 private hospital 
record indicating that the veteran's records have been 
discarded; and a January 2006 affidavit from two of the 
veteran's "comrades-in-arms" who note that they served with 
the veteran and observed him suffering from colds, coughing, 
and fever, and upon discharge they observed his health to 
deteriorate and that he became weak and thin.  Additionally, 
the appellant submitted numerous statements that claim that 
the veteran was treated in service for cough and fever, and 
that from the time he was discharged until his death he was 
treated at various hospitals.  
Most of the evidence submitted since the January 1954 rating 
decision is new because it is not duplicative of evidence 
considered by the RO at the time of its January 1954 
decision.

However, none of the evidence submitted by the appellant 
since the January 1954 rating decision is material, because 
it does not relate to the unestablished fact of a 
relationship between the veteran's service-connected 
disability, or any disease or disability incurred in service, 
and the cause of the veteran's death, as required by 38 
U.S.C.A. § 1310 and 38 C.F.R. § 3.312.  

The April 2005 hospital certification and private hospital 
records indicating that the veteran was admitted in May 1951 
and discharged in August 1951 note that the veteran had 
pulmonary tuberculosis and that he was treated for the 
disease from 1951 until his death.  These documents do not 
indicate that the cause of the veteran's death was related to 
service or his service connected disability.

Likewise, the documents dated in May and June 2005, 
respectively, note that the veteran died in April 1953 and 
that he had recognized service.  These in no way address 
whether the veteran's pulmonary tuberculosis was related to 
service.  Moreover, this evidence is redundant of evidence 
considered by the RO at the time of its January 1954 rating 
decision.

The November 2005 private hospital record indicating that the 
veteran's records have been discarded is irrelevant to 
whether the cause of the veteran's death was related to 
service.  
 
Additionally, the January 2006 affidavit from two the 
veteran's comrade-in-arms, and the appellant's numerous 
statements, are not new and material evidence because they 
are redundant of numerous statements made by the veteran, his 
physicians, and the appellant that the veteran suffered from 
colds, coughing, fever, weight loss, and weakness immediately 
following service, which were considered by the RO at the 
time of the January 1954 rating decision.  Specifically, the 
January 1951 affidavit from the veteran's physician and the 
veteran's February 1951 statement, which were considered at 
the time of the January 1954 rating decision, collectively 
note that the veteran suffered from the exact same symptoms 
following service as noted by the veteran's comrade-in-arms 
in their January 2006 affidavit.

Given the absence of any new and material evidence since the 
January 1954 determination, reopening the claim of 
entitlement to service connection for the cause of the 
veteran's death, including DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1310, is not warranted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  


ORDER

The petition to reopen the claim for service connection for 
the cause of the veteran's death, including DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1310, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


